UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2010 Date of reporting period: August 31, 2009 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/09 (Unaudited) Key to holding's abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (99.2%)(a) Rating(RAT) Principal amount Value Guam (0.9%) Territory of Guam Rev. Bonds (Section 30), Ser. A, Guam Govt., 5 3/4s, 12/1/34 BBB- $750,000 $736,215 Michigan (86.9%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 250,000 195,473 Battle Creek, MI School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 4 3/4s, 5/1/23 AAA 1,000,000 1,041,650 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 AA- 1,425,000 1,519,520 Clarkston, Cmnty. Schools G.O. Bonds, NTAL, Q-SBLF, 5s, 5/1/17 Aa3 1,500,000 1,656,975 Detroit, G.O. Bonds (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BB 250,000 222,023 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 AA- 1,500,000 1,240,995 Detroit, Swr. Disp. Rev. Bonds, Ser. B, FSA, 7 1/2s, 7/1/33 AAA 1,000,000 1,207,740 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, FSA, 6 1/4s, 7/1/36 AAA 1,300,000 1,393,548 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, NATL, 5 1/4s, 2/1/27 AA- 3,065,000 2,993,095 Ecorse, Pub. School Dist. G.O. Bonds, FSA, Q-SBLF, 5s, 5/1/12 AAA 650,000 713,414 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 Aa3 1,950,000 2,047,812 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/22 AAA 1,425,000 1,554,518 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba1 360,000 288,828 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), NATL, FGIC, Q-SBLF, 5s, 5/1/21 Aa3 2,000,000 2,066,980 Grand Rapids, Rev. Bonds (San. Swr. Sys.), NATL, 5s, 1/1/20 AA+ 500,000 534,310 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 A+ 500,000 509,130 Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF, 5 1/8s, 5/1/31 (Prerefunded) AA- 1,030,000 1,104,593 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds FGIC, 5.244s, 6/1/11 (Prerefunded) Aaa 1,400,000 1,405,068 (Bronson Hosp.), Ser. A, FSA, 5s, 5/15/26 AAA 2,000,000 1,962,120 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 AAA 1,640,000 1,789,010 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB+ 1,000,000 986,200 (Alma College), 5 1/4s, 6/1/33 A3 1,000,000 966,990 (Kalamazoo College), 5s, 12/1/33 A1 1,000,000 926,500 (Kalamazoo College), 5s, 12/1/20 A1 250,000 253,265 MI Higher Ed. Fac. Auth. VRDN (U. of Detroit), 0.18s, 11/1/36 VMIG1 1,340,000 1,340,000 MI Muni. Board Auth. Rev. Bonds (Clean Wtr. Revolving Fund), 5s, 10/1/26 Aaa 1,000,000 1,034,820 (Clean Wtr. Revolving Fund), 5s, 10/1/25 Aaa 1,000,000 1,048,510 (State Clean Wtr. Revolving Fund), 5s, 10/1/22 Aaa 1,000,000 1,069,990 (Downtown), Ser. A, 5s, 5/1/22 AA 500,000 506,855 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 A1 2,000,000 2,095,640 Ser. I, 5s, 10/15/24 A1 130,000 129,176 (Fac. Program), Ser. I, 4 3/4s, 10/15/25 A1 1,055,000 994,264 FGIC, NATL, zero %, 10/15/22 AA- 5,000,000 2,327,600 FGIC, NATL, zero %, 10/15/17 AA- 1,000,000 664,910 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/11 AAA 1,475,000 1,575,713 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,025,320 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A+ 1,000,000 1,021,380 (Sparrow Hosp.), 5 1/2s, 11/15/21 (Prerefunded) A1 655,000 722,943 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 1,500,000 1,192,950 (Sparrow Hosp.), 5s, 11/15/23 A1 835,000 758,222 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A, 5 1/2s, 12/1/28 AA+ 940,000 949,532 MI State Strategic Fund Mandatory Put Bonds (Dow Chemical), Ser. A-1, 6 3/4s, 6/2/14 Baa3 200,000 209,280 MI State Strategic Fund Rev. Bonds (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AAA 2,500,000 2,730,671 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (SD Warren Co.), Ser. C, 7 3/8s, 1/15/22 BB/P 550,000 449,730 MI State Strategic Fund, Ltd. Mandatory Put Bonds (Dow Chemical), 5 1/2s, 6/1/13 Baa3 635,000 632,397 (Detroit Edison Co.), AMBAC, 4.85s, 9/1/11 Baa1 1,000,000 1,003,010 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A 1,500,000 1,800,885 (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Prerefunded) AAA/P 3,000,000 3,418,650 MI State Strategic Fund, Ltd. VRDN (Detroit Symphony) Ser. B, 0.18s, 6/1/31 A-1 1,550,000 1,550,000 Ser. A, 0.2s, 6/1/31 A-1 300,000 300,000 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A 6s, 6/1/48 BBB 1,000,000 759,020 6s, 6/1/34 BBB 3,000,000 2,540,940 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa3 500,000 391,965 Northern Michigan U. Rev. Bonds, Ser. A, FSA, 5s, 12/1/26 AAA 1,000,000 1,062,490 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 (Prerefunded) B/F 750,000 858,195 Romulus, Township Cmnty. Schools G.O. Bonds, Q-SBLF, 5s, 5/1/11 Aa3 1,015,000 1,076,499 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 AAA 1,500,000 1,594,995 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, NATL, 5 1/4s, 11/15/35 AA- 1,000,000 822,230 U. of MI Rev. Bonds (Hosp.), 5 1/4s, 12/1/11 AA+ 975,000 1,033,354 Van Buren Twp., Local Dev. Fin. Auth. G.O. Bonds, FGIC, NATL, zero %, 4/1/26 AA- 690,000 232,295 Wayland, Unified School Dist. Rev. Bonds, NATL, FGIC, Q-SBLF, 8s, 5/1/10 AA- 925,000 966,653 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), FGIC, NATL, 5s, 12/1/25 AA- 1,000,000 846,630 Wayne St. U. Rev. Bonds, FSA, 5s, 11/15/25 AAA 2,000,000 2,086,780 Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 A+ 1,120,000 1,156,075 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 (Prerefunded) AA- 125,000 140,384 Puerto Rico (11.0%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 615,000 616,095 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 Baa3 210,000 189,531 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 (Prerefunded) AAA 340,000 403,502 Ser. A, 5 1/4s, 7/1/26 Baa3 500,000 467,300 (Pub. Impt.), Ser. B, 5 1/4s, 7/1/16 Baa3 500,000 508,275 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa3 1,350,000 1,347,908 6s, 7/1/38 Baa3 1,500,000 1,504,950 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,408,512 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Oblig. Bonds, Ser. A, U.S. Govt. Coll., 5 3/8s, 10/1/24 (Prerefunded) Aaa 500,000 531,700 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 BBB+ 1,000,000 1,010,510 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. M-3, NATL, Cmnwlth. of PR Gtd., 6s, 7/1/28 AA 500,000 502,330 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, zero %, 8/1/31 A+ 4,250,000 958,758 Virgin Islands (0.4%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 450,000 378,464 TOTAL INVESTMENTS Total investments (cost $85,078,520) (b) NOTES (a) Percentages indicated are based on net assets of $85,979,917. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at August 31, 2009 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at August 31, 2009 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $85,078,520, resulting in gross unrealized appreciation and depreciation of $2,621,651 and $2,435,411, respectively, or net unrealized appreciation of $186,240. The rates shown on Mandatory Put Bonds and VRDN are the current interest rates at August 31, 2009. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2009 (as a percentage of net assets): State government 28.4% Utilities 15.5 Education 12.8 Prerefunded 10.0 The fund had the following insurance concentrations greater than 10% at August 31, 2009 (as a percentage of net assets): NATL 19.5% FSA 18.6 Q-SBLF 18.3 FGIC 15.9 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $ $85,264,760 $ Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2009
